JUSTICE GREEN, specially concurring: I concur in the decision to affirm the order on appeal. The question of whether a court may impose multiple periods of detention, preceded by remission hearings, as a condition of probation in a juvenile case is a close one. However, for the reasons Justice Steigmann has stated, I agree such multiple periods may be imposed. I question the propriety of such an order when it does not also set forth the times when such incarceration is to be served. However, I do not consider that uncertainty is of the same quality as the uncertainty created by dispositional orders which fail to set forth the length of a probation period, thus rendering the order void. (In re T.E. (1981), 85 Ill. 2d 326, 423 N.E.2d 910.) The time for the performance of every condition of probation need not be set out in a probation order to give the court jurisdiction to enter the order. Here, the circuit court had jurisdiction to enter the August 15, 1990, dispositional order. That order was appealable because of its finality. As no timely appeal was taken and no post-trial motion was made, the order became res judicata 30 days after its entry. (See In re T.E. (1981), 85 Ill. 2d 326, 423 N.E.2d 910; People v. Stueve (1977), 66 Ill. 2d 174, 361 N.E.2d 579.) Any error in that order is not now subject to review on direct appeal. This appeal is taken from the February 26, 1991, order which was, in effect, a modification of the terms of probation. (Ill. Rev. Stat. 1989, ch. 37, par. 805—25(5).) That order did not lack specificity as it fully set forth the date the imprisonment was to be served.